Etjmpkin, J.
A bill of exceptions recited, that a petition to establish a copy of a lost deed was filed; that the defendant filed an answer thereto; that upon motion of the plaintiffs’ counsel the answer was stricken, except that portion which admitted the making of the deed as alleged; that the court thereupon entered a judgment establishing a copy deed attached to the petition; and that- to the ruling striking the answer the defendants excepted, and upon it assigned error. The presiding judge added a note in the body of the bill of exceptions, stating that, upon the call of the case, “counsel for respondents stated to the court that he thought the proper disposition of the case would be to strike the plea of the defendants, and let the plaintiff take a judgment establishing the deed, as prayed in the petition;” and that thereupon the order was taken. Held, that the note of the presiding judge is binding and conclusive; and under it an affirmance necessarily results.